 1   CARLSON LYNCH, LLP
     Todd D. Carpenter (CA 234464)
 2   tcarpenter@carlsonlynch.com
     Scott G. Braden (CA 305051)
 3   sbraden@carlsonlynch.com
     1350 Columbia St. Ste. 603
 4   San Diego, CA 92101
     Tel: (619) 762-1910
 5   Fax: (619) 756-6991
 6   Attorneys for Plaintiff
     and the Proposed Class
 7
 8
 9
                               UNITED STATES DISTRICT COURT
10
                          SOUTHERN DISTRICT OF CALIFORNIA
11
12
     BRITTANY COVELL, individually and on      Case No. 3:19-cv-01613-BEN-WVG
13   behalf of all others similarly situated
                                               SECOND AMENDED CLASS
14                             Plaintiff,      ACTION COMPLAINT
15         v.                                  VIOLATIONS OF TELEPHONE
                                               CONSUMER PROTECTION ACT
16   AMAZING LASH STUDIO FRANCHISE             (47 U.S.C. §§ 227 ET SEQ. AND 47
     LLC, N/K/A NSG NORTHERN SUN               C.F.R. § 64.1200)
17   GROUP, LLC, an Arizona limited liability
     company; AMAZING LASH FRANCHISE,
18   LLC, a Delaware limited liability company;
     LA COSTA AMAZING LASH STUDIO,
19   an unknown entity, and DOES 4-100,         [DEMAND FOR JURY TRIAL]
     inclusive,
20
                               Defendants.
21
22
23
24
25
26
27
28

                                      -1-
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1                                        INTRODUCTION
 2         Plaintiff Brittany Covell (“Plaintiff”) brings this Second Amended Complaint on
 3   behalf of herself and all others similarly situated for damages, injunctive relief, and any
 4   other available legal or equitable remedies resulting from the illegal actions of AMAZING
 5   LASH STUDIO FRANCHISE LLC, N/K/A NSG NORTHERN SUN GROUP, LLC
 6   (“NSG”), AMAZING LASH FRANCHISE, LLC (“Amazing Lash Franchise”), and LA
 7   COSTA AMAZING LASH STUDIO (“La Costa Studio”) (collectively, “Defendants”), for
 8   willfully and/or negligently contacting Plaintiff and members of the Class, as alleged
 9   herein, in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §§
10   227, et seq. and thereby invading the privacy of Plaintiff and the Class and causing
11   additional harm as alleged herein.
12                               I.       NATURE OF THE ACTION
13         1.     Defendant NSG formerly owned the franchise brand “Amazing Lash Studio”
14   which currently maintains 245 “Amazing Lash Studio” franchise locations in the United
15   States, including 37 in California. NSG reportedly sold the brand to a company known as
16   Wellbiz Brands, Inc., in or about August 2018. Wellbiz Brands (not a party to this action)
17   is the corporate parent of Defendant Amazing Lash Franchise, which manages the
18   implementation of all Amazing Lash Studio franchises in the United States, and assists
19   and/or directs their operational activities including marketing and promotional activities,
20   as alleged herein. La Costa Studio is one such franchise located at 3457 Via Montebello,
21   Suite 152, Carlsbad, CA 92009.
22         2.     Prior to NSG’s reported sale of the “Amazing Lash” brand to Wellbiz Brands
23   in or about August 2018, Defendant NSG, with the active assistance of its franchise
24   locations, including La Costa Studio, obtained Amazing Lash customers’ cellular
25   telephone numbers through the central Amazing Lash Studio website and in its retail
26   franchise locations. Defendants NSG and La Costa Studio then sent, or caused to be sent,
27   marketing messages to customers via text without obtaining their prior express written
28   consent. Defendant NSG, with the active assistance of its franchise locations, including La

                                      -2-
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1   Costa Studio, did not provide adequate disclosures about its telemarketing messages. After
 2   acquiring its customers’ information, including cellular telephone numbers, Defendant
 3   NSG, with the active assistance of its franchise locations, including La Costa Studio,
 4   repeatedly and intentionally violated the Telephone Consumer Protection Act, 47 U.S.C. §
 5   227 (“TCPA”), and 47 C.F.R. § 64.1200 by sending marketing and advertising messages
 6   to its customers’ cell phone via SMS texting.
 7         3.     This scheme was continued following NSG’s reported sale of the “Amazing
 8   Lash” brand to Wellbiz Brands in or about August 2018, when Defendant Amazing Lash
 9   Franchise, with the active assistance of its franchise locations, including La Costa Studio,
10   continued to obtain Amazing Lash customers’ cellular telephone numbers through the
11   central Amazing Lash Studio website and in its retail franchise locations. Defendant
12   Amazing Lash Franchise, with the active assistance of its franchise locations, including La
13   Costa Studio, then sent, or caused to be sent, marketing messages to customers via text
14   without obtaining their prior express written consent. Defendant Amazing Lash Franchise,
15   with the active assistance of its franchise locations, including La Costa Studio, did not
16   provide adequate disclosures about its telemarketing messages. After acquiring its
17   customers’ information, including cellular telephone numbers, Defendant Amazing Lash
18   Franchise, with the active assistance of its franchise locations, including La Costa Studio,
19   repeatedly and intentionally violated the Telephone Consumer Protection Act, 47 U.S.C. §
20   227 (“TCPA”), and 47 C.F.R. § 64.1200 by sending marketing and advertising messages
21   to its customers’ cell phone via SMS texting.
22         4.     As alleged hereinbelow, prior to and following the sale of the “Amazing Lash”
23   brand, franchisors, NSG and, subsequently, Amazing Lash Franchise did exercise control
24   and/or actively participated in the transmission TCPA-violative text messages to Amazing
25   Lash customers and the public.
26                                        II.    THE TCPA
27         5.     Congress was prompted to pass the TCPA due to “[v]oluminous consumer
28   complaints about abuses of telephone technology—for example, computerized calls

                                      -3-
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1   dispatched to private homes ….” Mims v. Arrow Fin. Servs., LLC, 132 S.Ct. 740, 744
 2   (2012). The TCPA was designed to prevent calls and messages like the ones described
 3   within this Complaint, and to protect the privacy of citizens like Plaintiff.
 4         6.     In enacting the TCPA, Congress intended to give consumers a choice as to
 5   how telemarketers and creditors can contact them, and made specific findings that
 6   “residential telephone subscribers consider automated or prerecorded telephone calls,
 7   regardless of the content or the initiator of the message, to be a nuisance and an invasion
 8   of privacy.” TCPA, Pub. L. No. 102–243, § 2 (10), 105 Stat. 2394 (1991). And since
 9   “[t]echnologies that might allow consumers to avoid receiving such calls are not
10   universally available, are costly, are unlikely to be enforced, or place an inordinate burden
11   on the consumer,” then “[b]anning such automated or prerecorded telephone calls to the
12   home, except when the receiving party consents to receiving the call or when such calls are
13   necessary in an emergency situation . . . is the only effective means of protecting telephone
14   consumers from this nuisance and privacy invasion.” Id. §§ 2(11)-(12), 105 Stat. 2394-95.
15         7.     The Ninth Circuit has held that under the TCPA, it is “unlawful ‘to make any
16   call’ using an [automatic telephone dialing system],” and “[w]hile the TCPA does not
17   define ‘call,’ the FCC has explicitly stated that the TCPA’s prohibition on ATDSs
18   ‘encompasses both voice calls and text calls to wireless numbers including, for example,
19   short message service (SMS) calls . . . .’” Satterfield v. Simon & Schuster, Inc., 569 F.3d
20   946, 952 (9th Cir. 2009) (quoting In re Rules and Regulations Implementing the Tel.
21   Consumer Prot. Act of 1991, Report and Order, 18 FCC Rcd. 14014, 14115 (July 3, 2003)).
22   Therefore, “a text message [SMS message] is a ‘call’ within the meaning of the TCPA.”
23   Id.
24         8.     An “SMS message” is a text message call directed to a wireless device through
25   the use of the telephone number assigned to the device. When an SMS message call is
26   successfully made, the recipient’s cell phone rings, alerting him or her that a call is being
27   received. As cellular telephones are inherently mobile and are frequently carried on their
28

                                       -4-
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   owner’s person, calls to cellular telephones, including SMS messages, may be received by
 2   the called party virtually anywhere worldwide.
 3         9.     An “automatic telephone dialing system” means “equipment which has the
 4   capacity—(A) to store or produce telephone numbers to be called, using a random or
 5   sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1). The
 6   “clear language of the TCPA ‘mandates that the focus must be on whether the equipment
 7   has the capacity to store or produce telephone numbers to be called, using a random or
 8   sequential number generator.’” Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036,
 9   1043 (9th Cir. 2012) (quoting Satterfield, 569 F.3d at 951) (emphasis in original) (internal
10   quotations omitted). The system “need not actually store, produce, or call randomly or
11   sequentially generated telephone numbers, it need only have the capacity to do it.” Id.
12         10.    Effective October 16, 2013, prior express written consent is required to initiate
13   or cause to be initiated any telephone call (or text) that includes or introduces an
14   advertisement or constitutes telemarketing, using an automatic telephone dialing system to
15   any telephone number assigned to a cellular telephone service. See 47 C.F.R. §§
16   64.1200(a)(1)(iii) and (2). Under this regulation, the only instances in which the prior
17   express consent does not need to be in writing are when a call is made for emergency
18   purposes, when a call is made by or on behalf of a tax-exempt nonprofit organization, or
19   when a call that delivers a health care message is made by, or on behalf of, a covered entity
20   or its business associate, as those terms are defined in the HIPAA Privacy Rule. See 47
21   C.F.R. §§ 64.1200(a)(2).
22         11.    Paragraphs (a)(1)(i) through (iii) of 47 C.F.R. § 64.1200 read as follows:
23         No person or entity may: (1) Except as provided in paragraph (a)(2) of this
           section, initiate any telephone call (other than a call made for emergency
24
           purposes or is made with the prior express consent of the called party) using
25         an automatic telephone dialing system or an artificial or prerecorded voice:
26
           (i)    To any emergency telephone line, including any 911 line and any
27                emergency line of a hospital, medical physician or service office, health
28

                                       -5-
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1                 care facility, poison control center, or fire protection or law
                   enforcement agency;
 2
 3         (ii)    To the telephone line of any guest room or patient room of a hospital,
                   health care facility, elderly home, or similar establishment; or
 4
 5         (iii)   To any telephone number assigned to a paging service, cellular
                   telephone service, specialized mobile radio service, or other radio
 6
                   common carrier service, or any service for which the called party is
 7                 charged for the call.
 8
     47 C.F.R. § 64.1200(a)(1)(i) through (iii) (emphasis added).
 9
           12.     According to 47 C.F.R. § 64.1200(f)(8):
10
           As used in this section: . . . The term prior express written consent means an
11         agreement, in writing, bearing the signature of the person called that clearly
           authorizes the seller to deliver or cause to be delivered to the person called
12
           advertisements or telemarketing messages using an automatic telephone
13         dialing system or an artificial or prerecorded voice, and the telephone number
           to which the signatory authorizes such advertisements or telemarketing
14
           messages to be delivered.
15
           (i)     The written agreement shall include a clear and conspicuous
16
                   disclosure informing the person signing that:
17
                   (A) By executing the agreement, such person authorizes the seller to
18
                      deliver or cause to be delivered to the signatory telemarketing calls
19                    using an automatic telephone dialing system or an artificial or
                      prerecorded voice; and
20
21                 (B) The person is not required to sign the agreement (directly or
                      indirectly), or agree to enter into such an agreement as a condition
22
                      of purchasing any property, goods, or services.
23
           (ii)    The term “signature” shall include an electronic or digital form of
24
                   signature, to the extent that such form of signature is recognized as a
25                 valid signature under applicable federal law or state contract law.
26
     C.F.R. § 64.1200(f)(8) (emphasis added).
27
28

                                       -6-
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1            13.   As alleged below, none of Defendants acquired express written consent from
 2   Amazing Lash customers or the public prior to transmitting, or causing to be transmitted,
 3   the TCPA-violative text messages, including the SMS text messages received by Plaintiff
 4   and the Class, as alleged herein.
 5            14.   As indicated by 47 C.F.R. § 64.1200(a)(1)(iii), text messages, including those
 6   sent, or caused to be sent, by Defendants, and each of them, using an automatic telephone
 7   dialing system to the cellular telephones belonging to Plaintiff and the Class are covered
 8   by this regulation.
 9            15.   As stated by 47 C.F.R. §§ 64.1200(a)(1)-(2), businesses, including
10   Defendants, and each of them, are required to obtain prior express written consent before
11   sending texts using an automatic telephone dialing system to cellular telephones, including
12   those belonging to Plaintiff and the Class, if the texts are not sent for emergency purposes,
13   the business is not a tax-exempt nonprofit organization, and/or it does not deliver health
14   care messages to customers as a covered entity or a business associate under HIPAA.
15            16.   In direct disregard of these regulations, Defendants sent, or caused to be sent,
16   advertising and/or telemarketing text messages to Plaintiff and putative Class members.
17   Plaintiff did not provide her prior express written consent any Defendant to receive these
18   texts.
19                                   III.   JURISDICTION AND VENUE
20            17.   This Court has original jurisdiction over each Defendant and the claims set
21   forth below pursuant to 28 U.S.C. § 1331 because this action arises from a violation of
22   federal law.
23            18.   This Court has personal jurisdiction over each Defendant because Defendants
24   do, or actively did during the Class Period alleged herein, business in the State of
25   California, directly and/or indirectly, including within the Southern District of California.
26   During the relevant period each Defendant has accepted payment in this District for the
27   transaction of business, which has caused each Defendant to incur both obligations and
28   liabilities in this District.

                                         -7-
                        SECOND AMENDED CLASS ACTION COMPLAINT
 1         19.    Venue is appropriate under 28 U.S.C. § 1391(b)(2) because a substantial part
 2   of the events or omissions giving rise to the claims occurred in this District. Plaintiff resides
 3   in this District, and the harm occurred in this District because Plaintiff was texted and/or
 4   caused to be texted by Defendants La Costa Studio and/or Amazing Lash Franchise and/or
 5   NSG here.
 6                                           IV.    PARTIES
 7         A. PLAINTIFF
 8         20.    Plaintiff Brittany Covell resides in San Diego, California. Plaintiff is, and at
 9   all times mentioned herein was, a “person” as that term is defined by 47 U.S.C. § 153(39).
10   Plaintiff received text messages to her cellular telephone marketing and advertising
11   “Amazing Lash” brand products and services using an automatic telephone dialing system
12   even though she did not grant prior express written consent to any Defendant to do so.
13         B. DEFENDANTS
14                1. Amazing Lash Franchise
15         21.    Defendant Amazing Lash Franchise is a limited liability company
16   incorporated in the state of Delaware with its principal place of business at 9780 Meridian
17   Blvd., Suite 300, Englewood, CO 80112.             Amazing Lash Franchise franchises the
18   “Amazing Lash” brand to franchisees across the United States, including 37 locations in
19   California. Amazing Lash Franchise, through its franchisees, markets and sells its products
20   and eyelash extension services to thousands of consumers in California and across the
21   United States. Amazing Lash Franchise is, and at all times mentioned herein was, a
22   “person” as that term is defined by 47 U.S.C. § 153(39).
23         22.    During the relevant time period, and at least following August 2018, Amazing
24   Lash Franchise asserted and exerted complete direction, supervision over, and control over
25   the operations and business of the Amazing Lash Studio franchise locations, including the
26   La Costa Studio, intermixing and intermingling the business of Amazing Lash Franchise
27   and its franchisees, including the La Costa Studio, such that no genuine distinction can be
28

                                       -8-
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   made between the purportedly different entities with regard to the issues which are the
 2   subject of this action.
 3         23.      Plaintiff is informed and believes and thereon alleges that the “Amazing Lash”
 4   brand and image are extremely valuable to Amazing Lash Franchise. To ensure that the
 5   brand is preserved and grows in value, Amazing Lash Franchise requires all of its affiliates
 6   to spend significant amounts of time and money in marketing the Amazing Lash brand.
 7   Amazing Lash Franchise provides instruction, assistance, supervision, and direction
 8   concerning such marketing practices. Moreover, Amazing Lash Franchise reserves and
 9   maintains actual and ultimate control over all marketing done by anyone with regard to the
10   Amazing Lash brand. In this context, Amazing Lash Franchise preserves for itself a
11   contractual right to terminate its relationship with any affiliate or franchisee who fails to
12   market the Amazing Lash brand as approved or directed by Amazing Lash Franchise. Such
13   a termination would create a significant financial hardship for the affiliate or franchisee,
14   likely putting them out of business. In this context, La Costa Studio and other franchisees
15   of Amazing Lash Franchise engaged in the marketing practices referenced in this
16   Complaint only with the approval or direction of Amazing Lash Franchise.
17         24.      The allegations stated in the paragraphs 22 and 23 are supported by the
18   following:
19               a. During the relevant time, and at least following August 2018, Amazing Lash
20                  Studio franchises, including the La Costa Studio, did not, and do not, maintain
21                  or operate independent websites for any purpose, including marketing or
22                  scheduling customer appointments. Appointment booking and other
23                  information regarding the Amazing Lash brand can only be found online
24                  through Amazing Lash Franchise’s central website.1
25
26
27   1
       See https://www.amazinglashstudio.com/. In the First Amended Complaint (“FAC”),
     Plaintiff alleged that Amazing Lash Franchise was the franchisor of “over 200
28   independently owned and operated locations …” Dkt. No. 5 (FAC), ¶ 13. However, this
                                        -9-
                       SECOND AMENDED CLASS ACTION COMPLAINT
 1            b. Amazing Lash Franchise operates a separate web address for purposes of
 2               enticing and providing information to potential franchisees to join to the
 3               “Amazing Lash” brand.2 On that website, potential franchisees or other
 4               interested persons can obtain information on becoming a franchisee. On
 5               information and belief, Amazing Lash Franchise provides a “Franchise
 6               Investment Report” through the website upon request, which, Plaintiff is
 7               informed and believes and thereon alleges, describes the Amazing Lash
 8               business model and the services Amazing Lash Franchise will and does
 9               provide to its franchisees, including La Costa Studio, and which indicates that
10               Amazing Lash Franchise is directly involved in and/or directs its franchisees’
11               marketing activities, including the systems used for the transmission of
12               marketing texts to Amazing Lash customers.
13            c. Amazing Lash franchisees, including La Costa Studio, do not maintain
14               independent Facebook, Twitter, LinkedIn, or Instagram accounts. Rather,
15               each franchise location can only be accessed through on social media
16               platforms, if at all, through a single social media account that is maintained
17               and operated by franchisor, Amazing Lash Franchise.
18            d. Amazing Lash Franchise’s website contains numerous video testimonials
19               from franchisees and “regional developers” discussing their respective
20
21
22   allegation was premised solely on representations contained in Defendant Amazing Lash
23   Franchise’s website. Since this action was initiated, Defendant Amazing Lash Franchise
     appears to have deleted any language from its website representing that franchisees are
24   “independently owned and operated.”
25
     2
      See
26   https://franchising.amazinglashstudio.com/?_ga=2.157937976.32798987.1579757493-
27   306441619.1579757493&_gac=1.7531014.1579806229.EAIaIQobChMIoNqH4rSa5wIV
     E9RkCh0qxAvcEAAYASAAEgIuSvD_BwE.
28

                                     - 10 -
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1                 experience with the franchise business model and the Amazing Lash brand.
 2                 In these videos, attesters discuss the “partnership” between franchisees and
 3                 franchisor, the “structure” of the franchise relationship and refer to a
 4                 “franchising guide” that will produce success for franchisee’s if they “follow
 5                 the recipe for success of other Amazing Lash franchisees and follow the
 6                 franchising guide.”
 7               e. Amazing Lash Franchise and its franchisees, including La Costa Studio,
 8                 engage in a business model wherein customers pay for a recurring
 9                 subscription membership package, which permits them to receive a set
10                 amount of Amazing Lash products and/or services from any Amazing Lash
11                 franchise location nationwide, including La Costa Studio.
12         25.     Accordingly, Amazing Lash Franchise implements marketing, advertising,
13   and operations managements at its franchise locations, including the La Costa Studio.
14                 2. NSG
15         26.     Defendant NSG was at all times relevant hereto an Arizona limited liability
16   company with its principal place of business at 9383 East Bahia Drive, Ste. 100, Scottsdale,
17   Arizona 85260. NSG is, and at all times mentioned herein was, a “person” as that term is
18   defined by 47 U.S.C. § 153(39).
19         27.     As alleged hereinabove, NSG purportedly was the former owner of the
20   franchise brand “Amazing Lash Studio” under the name, Amazing Lash Studio Franchise
21   LLC, and reports to have sold the brand to Wellbiz Brands, Inc., in or about August 2018.
22   During the relevant time period, and at least prior to August 2018, NSG asserted and
23   exerted complete direction, supervision over, and control over the operations and business
24   of the Amazing Lash Studio franchise locations, including the La Costa Studio, intermixing
25   and intermingling the business of NSG and its franchisees, including the La Costa Studio,
26   such that no genuine distinction can be made between the purportedly different entities
27   with regard to the issues which are the subject of this complaint.
28

                                       - 11 -
                       SECOND AMENDED CLASS ACTION COMPLAINT
 1            28.    Plaintiff is informed and believes and thereon alleges that the allegations
 2   contained above in paragraphs 23-24 with respect to Defendant Amazing Lash Franchise’s
 3   control over and/or involvement in the business of the Amazing Lash franchisees, including
 4   La Costa Studio, were equally applicable to Defendant NSG during the relevant time
 5   period, and at least prior to August 2018, with respect to its control over and/or involvement
 6   in the business of the franchisees, including La Costa Studio, and Plaintiff thus incorporates
 7   those allegations contained in paragraphs 23 and 24 against Defendant NSG as though fully
 8   set forth herein.
 9            29.    Plaintiff is further informed and believes and thereon alleges that the text-
10   spam she experienced was a practice implemented originally by NSG, along with its
11   franchisees, including La Costa Studio, which was then inherited and continued by
12   Defendant Amazing Lash Franchise and its franchisees, including La Costa Studio,
13   following the purported sale of the Amazing Lash brand in or about August of 2018.
14            30.    Accordingly, NSG, during the relevant time period and at least prior to August
15   2018, implemented the marketing, advertising, and operations managements at its
16   franchise locations, including the La Costa Studio.
17                   3. La Costa Studio
18            31.    Defendant La Costa Studio is an unknown entity operating its business at 3457
19   Via Montebello, Suite 152, Carlsbad, CA 92009. La Costa Studio is, and at all times
20   mentioned herein was, a “person” as that term is defined by 47 U.S.C. § 153(39). La Costa
21   Studio is an eyelash salon and one of 37 Amazing Lash franchises located in California. 3
22   At the direction of franchisor Amazing Lash Franchise, and formerly by NSG, La Costa
23   Studio markets and sells Amazing Lash beauty products, including mascara, cleanser, and
24   eyelash extensions, and eyelash extension services to thousands of consumers in southern
25   California.
26
27
28   3
         See https://www.amazinglashstudio.com/locations.

                                         - 12 -
                         SECOND AMENDED CLASS ACTION COMPLAINT
 1           32.   The true names and capacities, whether individual, corporate, associate, or
 2   otherwise, of defendants sued herein as a Doe, and who are legally responsible in some
 3   manner for the unlawful acts referred to herein, are unknown to Plaintiff at this time.
 4   Plaintiff will seek leave of court to amend this Complaint to reflect the true names and
 5   capacities of the defendants designated hereinafter as Does when such identities become
 6   known.
 7           33.   Plaintiff is informed and believes, and thereon alleges, that all times material
 8   hereto and mentioned herein, each Defendant sued herein was the agent, servant, employer,
 9   joint venture, partner, subsidiary, parent, division, alias, and/or alter ego of each of the
10   remaining defendants and was, at all times, acting within the purpose and scope of such
11   agency, servitude, employment, ownership, subsidiary, alias, and/or alter ego and with the
12   authority, consent, approval, control, influence, and ratification of each remaining
13   defendant sued herein.
14                                V.     GENERAL ALLEGATIONS
15           34.   Plaintiff incorporates by reference all of the above paragraphs of this
16   Complaint as through fully stated herein.
17           35.   On several occasions, Plaintiff visited the La Costa located at in La Costa
18   Town Square, 3457 Via Montebello Suite 152, Carlsbad, California 92009, to receive an
19   eyelash extension service. On one occasion, Plaintiff was required to input her personal
20   information, including her cell phone number, into the point of sale registry at the La Costa
21   Studio as part of the eyelash extension service. In doing so, Plaintiff did not provide
22   express written consent to receive any SMS text message marketing and advertisement
23   messages, nor was Plaintiff asked for any such consent.
24           36.   Between October 12, 2018 and March 25, 2019 Plaintiff received several
25   advertising and marketing SMS text messages on her personal cell phone. For instance,
26   the advertising and marketing SMS text message Plaintiff received on October 12, 2018
27   read:
28

                                      - 13 -
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1                Want Full Luxurious Lashes? Don’t miss our HALLOWEEN Special!
                  FREE Volume Upgrade ($65 Value) w/Our Intro Offer of $89.99 for
 2
                  Full Set of Lashes. http://bit.ly/BookOnlineLC Amazing Lash Studio
 3                La Costa 760-452-4522 Reply STOP to stop msgs.
 4
           37.    On each relevant occasion alleged herein, Plaintiff received SMS text
 5
     messages from Defendants that included similar advertising and marketing content as that
 6
     alleged above.
 7
           38.    Plaintiff is informed and believes and thereon alleges that the text messages
 8
     she received between October 12, 2018 and March 25, 2019 were part of a corporate-led,
 9
     system-wide marketing strategy to promote the Amazing brand and generate business
10
     growth in Amazing Lash franchise locations, including, but not limited to, La Costa Studio.
11
     Upon information and belief, Amazing Lash Franchise, and formerly NSG, exercised
12
     control over or had the right to control the text-spam advertisements sent to Plaintiff and
13
     other members of the Class.
14
           39.    The telephone number to which the subject text messages were sent was
15
     assigned to a cellular telephone service for which Plaintiff incurred a charge for incoming
16
     calls and texts pursuant to 47 U.S.C. § 227(b)(1).
17
           40.    The embedded Uniform Resource Location (URL) link in the October 12,
18
     2018, SMS text message links to a website that, on information and belief, is maintained
19
     and/or operated by Amazing Lash Franchise. The website contains a dropdown menu from
20
     which a franchise location can be selected. Once a franchise location is selected from the
21
     dropdown, the franchise location’s address, phone and email address automatically
22
     populates on the webpage. When embedded URL link from the October 12, 2018 text is
23
     entered in a web browser, the aforementioned website is accessed with La Costa Studio
24
     information pre-selected in the dropdown menu, though users can select other franchise
25
     locations. The ability to select other franchise locations within the link indicates that the
26
     website is maintained by franchisor, Amazing Lash Franchise. A snapshot of the embedded
27
     link website is attached as Exhibit A.
28

                                      - 14 -
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1         41.    Plaintiff is informed and believes and thereon alleges that during the Class
 2   Period Defendants NSG and La Costa Studio, and subsequently Amazing Lash Franchise
 3   and La Costa Studio, engaged the use of an automatic telephone dialing system ("ATDS"),
 4   as defined by 47 U.S.C. § 227(a)(1), to send prerecorded, unsolicited text messages to
 5   cellular telephone numbers acquired in-store at Amazing Lash franchise locations, such as
 6   Plaintiff’s experience at La Costa Studio, or online through Amazing Lash Franchise’s
 7   website and/or social media pages. These messages were designed to induce consumers to
 8   purchase Amazing Lash brand products and/or services.
 9         42.    On information and belief, Defendants have sent, or caused to be sent,
10   thousands of text messages to unsuspecting customers, like Plaintiff, who did not give their
11   prior express written consent to be so contacted, through the use of an ATDS. The ATDS,
12   including the software system used to send unsolicited texts to Plaintiff, has the capacity
13   to store or produce telephone numbers to be called using a random or sequential number
14   generator. Plaintiff is further informed and believes and thereon alleges that the system
15   used to send the offending text messages uses software that can store a database of
16   cellphone numbers and then automatically send text messages to those stored cellphone
17   numbers.
18         43.    The texts messages that Plaintiff received from October 12, 2018 through
19   March 25, 2019 are typical of the unsolicited text messages which Defendants, and each of
20   them, have sent or caused to be sent to consumers across California and the United States
21   in that the texts were impersonal in nature, contained general advertising, marketing and/or
22   promotional content, and were sent repeatedly without variation in that they were for
23   marketing purposes. These factors reasonably indicate, and did so indicate to Plaintiff, that
24   the text messages, like those received by Plaintiff, were sent en masse using an ATDS,
25   especially considering that Plaintiff did not provide her consent to receive any such text
26   messages or otherwise have any other knowledge aforehand that she would receive the
27   illegal text messages.
28

                                      - 15 -
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1         44.      Further, the text messages that Defendants sent, or caused to be sent, to Class
 2   Members, including Plaintiff, shared characteristics which, inter alia, support the
 3   allegation that an ATDS was used, and include, but are not limited to, the following:
 4               a. The text messages were uninvited and unsolicited;
 5               b. The text messages were sent without prior express written consent;
 6               c. Each of the text messages cost money for its recipient to receive it, either in
 7                  the form of per-text charges or data usage;
 8               d. The text messages contained limited-time promotional offers on Amazing
 9                  Lash brand products and/or services. For example, October 12, 2018 text
10                  message Plaintiff received offered a free “Volume Upgrade ($65 Value)” with
11                  an “Intro Offer of $89.99 for Full Set of Lashes” as part of the “Halloween
12                  Special”. The inclusion of “Halloween Special” reasonably indicates, and did
13                  indicate to Plaintiff, that the marketing offer was for a limited time;
14               e. The text messages contained a link for online appointment booking;
15               f. The text messages included “opt out” instructions by which the text message
16                  represented that recipients would not receive future text messages if they
17                  replied to the text message with a text message of their own or else called a
18                  telephone number;
19               g. The text messages were sent through an automated system, not a live person;
20               h. The transmission of each text message utilized a portion of the cellular
21                  telephone infrastructure of at least one cellular telephone service provider. For
22                  example, each text message had to be routed through at least one cellular
23                  telephone service provider for each Class Member to receive the text message;
24               i. Each text message caused Plaintiff and Class Members to lose limited storage
25                  capacity on their cellular telephones;
26               j. None of the text messages provided the Plaintiff or Class Members an
27                  opportunity to question the veracity of the offers in these text messages
28                  immediately upon their receipt;

                                        - 16 -
                        SECOND AMENDED CLASS ACTION COMPLAINT
 1               k. The text messages invaded the privacy of Plaintiff and Class Members;
 2               l. The text messages annoyed and harassed Plaintiff and Class Members;
 3               m. The text messages inefficiently used cellular telephone services such as to
 4                  cause higher prices for consumers, including Plaintiff; and
 5               n. The text messages caused injuries and damages to Plaintiff’s and Class
 6                  Members’ property in accord with proof to be presented at trial.
 7         45.      In negligent, reckless, conscious, and/or willful disregard of the illegality and
 8   wrongfulness of sending the aforementioned text messages, of the injuriousness of sending
 9   these text messages, and of any complaints made by recipients of such messages, the
10   Defendants, and each of them, caused, authorized, permitted, directed, or else contracted
11   for unsolicited text messages to be sent as referenced in this Complaint.
12         46.      Defendants send, or cause to be sent, texts to Plaintiff and the Class using an
13   ATDS for advertising and marketing purposes only—not for emergency purposes. None of
14   Defendants is a tax-exempt nonprofit organization—they are for-profit business entities.
15   And since no Defendant is a covered entity or a business associate under HIPAA, they do
16   not deliver health care messages to customers. Therefore, the text messages included or
17   introduced an advertisement or constituted telemarketing pursuant to 47 C.F.R. §
18   64.1200(a)(2) and Defendants are required to – but do not – obtain prior express written
19   consent from customers prior to sending such texts. Plaintiff did not provide prior express
20   written consent pursuant to 47 U.S.C. § 227(b)(1)(A) to receive the aforementioned text
21   messages pursuant to 47 C.F.R. § 64.1200 subparts (a)(2) and (f)(8)(i).
22         47.      None of Defendants has met the requirements for prior express written
23   consent stated in 47 C.F.R. § 64.1200(f)(8). There are no disclosures regarding the texts
24   on any iteration of Defendants’ website or social media webpages (either pre- or post-
25   August 2018) or in the Amazing Lash privacy policy (which is generally applicable to all
26
27
28

                                       - 17 -
                       SECOND AMENDED CLASS ACTION COMPLAINT
 1   Amazing Lash franchises, including La Costa Studio),4 Plaintiff and the Class have not
 2   provided their signatures, whether in hard copy, electronically, or digitally, to any
 3   Defendant, and there is no “clear and conspicuous” disclosure.
 4            48.    Thus, the text messages alleged hereinabove violated 47 U.S.C. § 227(b)(1).
 5            49.    As a proximate consequence of Defendants’ conduct alleged herein, Plaintiff
 6   and Class Members received unsolicited commercial text messages which caused injury to
 7   Class Members, including Plaintiff, as well as to their property.
 8            50.    Absent a legal remedy, Class Members, including Plaintiff, and the public at
 9   large, have no protection from Defendants and others like them from causing the
10   transmission of an endless series of unsolicited commercial text messages to their cellular
11   telephones.
12                                VI.    CLASS ACTION ALLEGATIONS
13            51.    Plaintiff incorporates by reference all of the above paragraphs of this
14   Complaint as through fully stated herein.
15            52.    This lawsuit is brought on behalf of Plaintiff and all others similarly situated
16   pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3) to recover the maximum
17   statutory penalties permitted by 47 U.S.C. § 227(b)(3)(B) and/or 47 U.S.C. § 227(b)(3)(C)
18   for repeated violations of the TCPA and 47 C.F.R. § 64.1200 as alleged herein. Plaintiff
19   seeks certification of the following Classes:
20
              Nationwide Class
21
22            All persons in the United States who received a text message which includes
              or introduces an advertisement or constitutes telemarketing from Amazing
23
              Lash Studio and any affiliated entities under the Amazing Lash brand from
24            four years prior to the filing of the action in this matter to the present, which
              text message was not made for emergency purposes, was not made by a tax-
25
              exempt nonprofit organization, did not deliver a health care message, or was
26            not made with the recipient’s prior express written consent.
27
28   4
         See https://www.amazinglashstudio.com/about-us/privacy-policy.

                                         - 18 -
                         SECOND AMENDED CLASS ACTION COMPLAINT
 1
           California Class
 2
 3         All persons in the state of California who received a text message which
           includes or introduces an advertisement or constitutes telemarketing from
 4
           Amazing Lash Studio and any affiliated entities under the Amazing Lash
 5         brand from four years prior to the filing of the action in this matter to the
           present, which text message was not made for emergency purposes, was not
 6
           made by a tax-exempt nonprofit organization, did not deliver a health care
 7         message, or was not made with the recipient’s prior express written consent.
 8
           53.    Excluded from the Class definitions are Defendants, their corporate parents,
 9
     subsidiaries and affiliates, officers and directors, and any entity in which Defendants have
10
     a controlling interest, and the legal representatives, successors, or assigns of any such
11
     excluded persons or entities. Further excluded are Plaintiff’s counsel and the assigned
12
     Judge and the Judge’s family.
13
           54.    Plaintiff and members of the Class were harmed by the acts of Defendants in
14
     at least the following ways: Defendants, and each of them, either directly or through their
15
     agents, illegally contacted Plaintiff and Class members via their cellular telephones by
16
     using an automatic telephone dialing system to send marketing text messages, thereby
17
     causing Plaintiff and the Class members to incur certain cellular charges or reduce cellular
18
     telephone time for which Plaintiff and the Class members previously paid, and in so doing,
19
     Defendants also invaded the privacy of, inconvenienced and damaged Plaintiff and the
20
     Class members.
21
           55.    This suit seeks only damages for recovery of economic injury on behalf of the
22
     Class and injunctive relief to halt the illegal practices alleged herein, and it expressly is not
23
     intended to request any recovery for personal injury or claims related thereto. Plaintiff
24
     reserves the right to expand the Class definition to seek recovery on behalf of additional
25
     persons as warranted as facts are learned through further investigation and discovery.
26
           56.    Numerosity.      The members of this Class are so numerous that joinder of all
27
     members is impracticable. While the exact number of Class members is unknown to
28

                                      - 19 -
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   Plaintiff at this time, Plaintiff is informed and believes, and on that basis alleges, that the
 2   proposed Class contains hundreds if not thousands of members.
 3         57.    Existence and Predominance of Common Questions of Law and Fact. The
 4   common questions of law and fact, which arise from conduct as alleged hereinabove, exist
 5   as to all members of the Class and predominate over questions affecting only individual
 6   Class members. The common legal and factual questions include, but are not limited to the
 7   following:
 8         a.     Whether each Class member provided written consent to receive advertising
 9                or telemarketing texts from any Defendant;
10         b.     Whether any Defendant sent, or caused to be sent, advertising or
11                telemarketing text messages to customers’ cellular telephone lines via an
12                automatic telephone dialing system or an artificial or prerecorded voice;
13         c.     Whether such texts were for commercial purposes;
14         d.     Whether such texts were for commercial purposes but did not include or
15                introduce an advertisement or constitute telemarketing;
16         e.     Whether such texts were for emergency purposes;
17         f.     Whether any Defendant is a tax-exempt nonprofit organization;
18         g.     Whether any Defendant is a “covered entity” or “business associate” as those
19                terms are defined in the HIPAA Privacy Rule, 45 C.F.R. § 160.103;
20         h.     Whether the texts sent as alleged hereinabove were for the purpose of
21                delivering a “health care” message as that term is defined in the HIPAA
22                Privacy Rule, 45 C.F.R. § 160.103;
23         i.     Whether the text messages, as alleged hereinabove, violate the TCPA (47
24                U.S.C. § 227) and 47 C.F.R. § 64.1200;
25         j.     Whether Class members are entitled to statutory damages afforded under 47
26                U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C); and
27         k.     Whether Plaintiff and Class members are entitled to attorneys’ fees under Cal.
28                Code of Civ. Proc. § 1021.5.

                                      - 20 -
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1         58.    Typicality.    The claims asserted by Plaintiff in this action are typical of the
 2   claims of the members of the Class, as the claims arise from the same course of conduct
 3   and the relief sought is common. Plaintiff received at least one marketing text message
 4   without providing prior express written consent to any Defendant, and therefore, Plaintiff,
 5   like every other Class member, was exposed to virtually identical conduct and is entitled
 6   to civil penalties in amounts of $500.00 up to $1,500.00 per occurrence/violation pursuant
 7   to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C). On information and belief, the
 8   text messages received by Plaintiff were typical of the text messages received by other
 9   members of the Class during the Class Period.
10         59.    Adequacy of Representation.        Plaintiff will fairly and adequately represent
11   and protect the interests of the members of the Class, and she has no conflict of interest
12   with other Class members. Plaintiff has also retained experienced counsel who are
13   competent in multi-party, class, and civil litigation. Plaintiff seeks on behalf of herself and
14   the entire Class, on grounds generally applicable to the entire class: a determination of
15   liability; declaratory relief; and the maximum statutory penalty permitted by 47 U.S.C. §
16   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
17         60.    Superiority. A class action is superior to other available methods for the fair
18   and efficient adjudication of this controversy because the likelihood of individual Class
19   members prosecuting separate claims is remote, and individual Class members do not have
20   a significant interest in individually controlling the prosecution of separate actions. In this
21   action, the statutory damages to which each individual Class member is entitled are
22   relatively small, and the expense and burden of individual litigation would make it
23   impracticable for proposed Class members to prosecute their claims individually. It would
24   thus be virtually impossible for the Class, on an individual basis, to obtain effective redress
25   for the wrongs done to them, thereby allowing Defendants’ unlawful conduct to continue
26   unabated. Further, even if Class members could afford such individualized litigation, the
27   court system could not: individualized litigation would create the danger of inconsistent or
28   contradictory judgments arising from the same set of facts, and it would increase the delay

                                      - 21 -
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   and expense to all parties and the court system from the issues raised by this action. By
 2   contrast, the class-action device provides the benefits of adjudication of these issues in a
 3   single proceeding, uniformity of decision, and comprehensive supervision by a single
 4   court, and it presents no unusual management difficulties under the circumstances here.
 5                                  VII. CAUSES OF ACTION
 6                             FIRST CAUSE OF ACTION
        Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 7
                                  47 U.S.C. § 227, et seq.
 8
           61.    Plaintiff incorporates by reference all of the above paragraphs of this
 9
     Complaint as through fully stated herein.
10
           62.    The foregoing acts and omissions of Defendants constitute numerous and
11
     multiple knowing and/or willful violations of the TCPA, including but not limited to each
12
     and every one of the above-cited provisions of 47 U.S.C. § 227.
13
           63.    Defendants either directly or through their agents, knowingly and/or willfully
14
     contacted, or caused to be contacted, Plaintiff and Class members via their cellular
15
     telephones through an automatic telephone dialing system to place advertising and/or
16
     telemarketing texts. Defendants knew or should have known that none of the texts were/are
17
     exempt under 47 U.S.C. § 227(b)(2)(B) or 47 C.F.R. §§ 64.1200(a)(2) or (a)(3). Therefore,
18
     Defendants knew that they, and each of them, were required to obtain prior express written
19
     consent pursuant to 47 C.F.R. §§ 64.1200(a)(2) and (a)(3) prior to sending, or causing to
20
     be sent, these advertising and/or telemarketing texts and acted purposefully in all respects
21
     as alleged hereinabove. Yet Defendants did not and do not obtain prior express written
22
     consent or even prior express consent (under 47 U.S.C. §§ 227(b)(1)(A)(iii) and (b)(1)(B)).
23
     Therefore, Defendants, and each of them, has committed and continues to commit knowing
24
     and/or willful violations of the TCPA.
25
           64.    As a result of the knowing and/or willful violations of 47 U.S.C. § 227,
26
     Plaintiff and the Class are entitled to an award of $1,500.00 in statutory damages for each
27
28

                                     - 22 -
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1   and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and (b)(3)(C) from Defendants,
 2   and each of them.
 3         65.    Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
 4   such intentional conduct in the future.
 5                              SECOND CAUSE OF ACTION
               Negligent Violations of the Telephone Consumer Protection Act
 6
                                     47 U.S.C. § 227, et seq.
 7         66.   Plaintiff incorporates by reference all of the above paragraphs of this
 8   Complaint as though fully stated herein.
 9         67.    The foregoing acts and omissions constitute numerous and multiple negligent
10   violations of the TCPA, including but not limited to, each and every one of the above-cited
11   provisions of 47 U.S.C. § 227.
12         68.    If Defendants’ violations of the TCPA were not knowing and/or willful, then
13   Defendants negligently violated the TCPA. Defendants, either directly or through agents,
14   contacted, or caused to be contacted, Plaintiff and the Class members via their cellular
15   telephones through an automatic telephone dialing system to place advertising and/or
16   telemarketing texts. None of the texts were/are exempt under 47 U.S.C. § 227(b)(2)(B) or
17   47 C.F.R. §§ 64.1200(a)(2) or (a)(3). Yet Defendants did not and do not obtain prior
18   express written consent (under 47 C.F.R. §§ 64.1200(a)(2) and (a)(3)) prior to sending
19   these texts. Therefore, Defendants have violated and continue to violate the TCPA.
20         69.    As a result of the violations of 47 U.S.C. § 227, Plaintiff and the Class are
21   entitled to an award of $500.00 in statutory damages for each and every violation, pursuant
22   to 47 U.S.C. § 227(b)(3)(B).
23         70.    Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
24   such negligent conduct in the future.
25                               THIRD CAUSE OF ACTION
            Violations of Restrictions on Telemarketing and Telephone Solicitation
26
                                       47 C.F.R. § 64.1200
27         71. Plaintiff incorporates by reference all of the above paragraphs of this
28   Complaint as though fully stated herein.

                                      - 23 -
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1         72.    The amendments to 47 C.F.R. § 64.1200(a)(2), which became effective on
 2   October 16, 2013, require that Defendants obtain prior express written consent before
 3   sending texts using an automatic telephone dialing system to the cellular telephones
 4   belonging to Plaintiff and the Class because Defendants do not send its texts for emergency
 5   purposes, is not a tax-exempt nonprofit organization, and does not deliver health care
 6   messages to customers as a covered entity or business associate under HIPAA.
 7         73.    Prior express written consent must constitute “an agreement, in writing,
 8   bearing the signature of the person called,” with a “clear and conspicuous disclosure”
 9   informing the signatory that she is authorizing the seller to deliver telemarketing calls using
10   an automatic telephone dialing system and that she is not required to sign the agreement as
11   a condition of making a purchase from the seller. See 47 C.F.R. § 64.1200(f)(8). There are
12   no disclosures regarding the texts on Defendants’ website or in its privacy policy, and
13   Plaintiff and the Class have not provided their signatures, whether in hard copy,
14   electronically, or digitally, to Defendant.
15         74.    Therefore, Defendants have violated 47 C.F.R. § 64.1200, and Plaintiff and
16   the Class are entitled of an award of $500.00 to $1,500.00 in statutory damages for each
17   and every violation, pursuant to 47 U.S.C. §§ 227(b)(3)(B) and (b)(3)(C), as well as
18   injunctive relief.
19                                  VIII. PRAYER FOR RELIEF
20         WHEREFORE, Plaintiff prays for a judgment as follows:
21         A.     Certifying this case as a class action to afford the putative class members the
22                procedural benefit of the class-action device and to avoid the multiplicity of
23                individual actions;
24         B.     Certifying Plaintiff as the class representative and her attorneys, Todd D.
25                Carpenter and Carlson Lynch, LLP, as Counsel for the Class;
26         C.     Awarding Plaintiff and the Class members the maximum statutory penalty
27                permissible pursuant to 47 U.S.C. § 227(b)(3)(B) and/or 47 U.S.C. §
28                227(b)(3)(C);

                                          - 24 -
                          SECOND AMENDED CLASS ACTION COMPLAINT
 1         D.    A declaration of the rights and liabilities of the parties;
 2         E.    Injunctive relief enjoining Defendants from committing further violations of
 3               law as alleged herein;
 4         F.    Awarding Plaintiff and the Class members pre-judgment and post-judgment
 5               interest according to California law;
 6         G.    Awarding Plaintiff and Class members attorneys’ fees and costs; and
 7         H.    Awarding Plaintiff and Class members any such other and further relief as
 8               may be appropriate.
 9                              IX.    DEMAND FOR JURY TRIAL
10         Plaintiff hereby demands a trial by jury of all claims herein so triable.
11
12   Dated: January 28, 2020                       CARLSON LYNCH, LLP
13
14
                                                   /s/ Todd D. Carpenter
15
                                                   Todd D. Carpenter (CA 234464)
16                                                 tcarpenter@carlsonlynch.com
                                                   Scott G. Braden (CA 305051)
17                                                 sbraden@carlsonlynch.com
                                                   1350 Columbia St. Ste. 603
18                                                 Tel: (619) 762-1900
                                                   Fax: (619) 756-6991
19
                                                   Attorneys for Plaintiff
20                                                 and the Proposed Class
21
22
23
24
25
26
27
28

                                     - 25 -
                     SECOND AMENDED CLASS ACTION COMPLAINT
EXHIBIT A
